DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires the presence of ASR suppressant in the claimed composition; however, claim 4 recites a concentration of ASR suppressant being from 0% to 15% which permits the absence of ASR suppressant in the composition.  Thus, claim 4 fails to further limit the subject matter of claim 1 upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shulman (US 2013/0289168) in view of Time Is (“Cement Concrete Tiles and Paving Blocks”).
 	Shulman teaches a composition for roofing tile comprising cement binder, fine aggregate (perlite), fine aggregate (sand), glass, and ASR suppressant (i.e. volcanic ash) (paragraph 0007-0008).  Time Is teaches a standard method for making tiles comprising steps of  proportioning, mixing, compacting, curing and drying (Time IS, page 2, 2nd paragraph); the compacting step is conducted by a vibrating table and in a mold (Time Is, page 2, 4th paragraph).  Thus, the claimed method is substantially identical to the standard method reported in Time Is.  It would have been obvious to apply the tile-making method reported in Time Is over the composition taught by Shulman in order to obtain concrete tiles.

Allowable Subject Matter
Claims 1-3 and 5-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art reference is Shulman (US 2013/0289168) which teaches a composition for roofing tile that comprises the same ingredients as claimed (see paragraph 6 above); however, the glass is glass granules rather than crushed glass as required in the instant claims and present at 4 % of the total composition (Page 2, para. 0008) which is well below the required lower limit of glass, which is 15 wt%, required in the instant claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



September 30, 2021